United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, HILLTOP STATION,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1330
Issued: December 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 10, 2011 appellant, through his attorney, filed a timely appeal of the March 31,
2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration on the grounds that it was not timely filed and failed to establish clear
evidence of error. The most recent merit decision is that of the Board, dated July 27, 2009.1 As
OWCP has not issued a merit decision within 180 days of the date of the appeal, the Board does
not have jurisdiction to review the merits of the case pursuant to the Federal Employees’
Compensation Act (FECA)2 and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to show clear evidence of error.

1

Docket No. 08-2384 (issued July 27, 2009).

2

5 U.S.C. § 8101 et seq.

On appeal, counsel contends that OWCP’s decision is contrary to fact and law.
FACTUAL HISTORY
This case has previously been before the Board. In the July 27, 2009 decision, the Board
affirmed OWCP decisions dated January 29 and August 6, 2008 which found that appellant had
an 11 percent impairment of the right lower extremity, for which he received a schedule award.
The history of the case as provided in the prior Board decision is incorporated herein by
reference.3
By letter dated March 2, 2011, appellant, through counsel, requested reconsideration
before OWCP. Counsel stated that the reconsideration request was based on the submission of
an August 4, 2010 medical report from Dr. William N. Grant, a Board-certified internist, who
found that appellant reached maximum medical improvement on that date and had a 38 percent
impairment of the right lower extremity in accordance with the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).
In a March 31, 2011 decision, OWCP denied appellant’s March 2, 2011 request for
reconsideration on the grounds that it was not filed and failed to present clear evidence of error.
It found that his request was not timely filed within one year of the most recent merit decision in
the case. OWCP also found that the evidence submitted failed to establish clear evidence of
error.4
LEGAL PRECEDENT
A claimant may seek an increased schedule award if the evidence establishes that he
sustained increased impairment at a later date causally related to the accepted employment
injury.5 Even if the term reconsideration is used, when a claimant is not attempting to show error
in the prior schedule award decision and submits medical evidence regarding a permanent
impairment at a date subsequent to the prior schedule award decision, it should be considered a
claim for an increased schedule award which is not subject to time limitations.6 A proper claim
for an increase in permanent impairment is not subject to time limitations or to the clear evidence
of error standard.

3

OWCP accepted that on October 16, 2001 appellant, then a 44-year-old letter carrier, sustained a sprain and
impingement of the right ankle while in the performance of duty and authorized arthroscopic surgery which was
performed on August 8, 2002.
4

Following the issuance of OWCP’s March 31, 2011 decision, it received new evidence. The Board may not
consider new evidence for the first time on appeal that was not before OWCP at the time it issued the final decision
in the case. 20 C.F.R. § 501.2(c)(1). Appellant may submit this new evidence with a formal, written request for
reconsideration to OWCP under 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.
5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7(b) (January 2010).
6

See B.K., 59 ECAB 228 (2007); Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994).

2

ANALYSIS
On July 27, 2009 the Board affirmed OWCP’s January 29 and August 6, 2008 decisions
which found that appellant had no more than 11 percent impairment of the right lower extremity,
for which he received a schedule award. On March 2, 2011 counsel submitted a letter to OWCP
entitled request for reconsideration, seeking a schedule award, together with new medical
evidence in the form of Dr. Grant’s August 8, 2010 report which found that appellant had a 38
percent impairment of the right lower extremity based on the sixth edition of the A.M.A.,
Guides. In a March 31, 2011 decision, OWCP denied reconsideration on the grounds that
appellant’s request was untimely and did not establish clear evidence of error. The Board finds
that his March 2, 2011 letter constituted a request for an increased schedule award.7
The destination between a reconsideration requests and a request for an increased
schedule award is that the former would require that OWCP revisit the last merit decision and
determine whether that decision should be changed.8 A request for an increased schedule award
would require that OWCP consider events subsequent to the last schedule award and determine
whether subsequent evidence demonstrates that appellant’s impairment has worsened. It does
not focus on correctness of an old OWCP order but rather on the medical condition of appellant
in the time after that order.
Although counsel used the term reconsideration in his March 2, 2011 letter, the request is
clearly for a schedule award based on appellant’s worsening condition, as reflected in the newly
submitted medical evidence. OWCP erroneously treated the March 2, 2011 letter as a request for
reconsideration. As appellant made a claim for an increased schedule award, including the
submission of current medical evidence regarding his permanent impairment at a date subsequent
to his prior request for a schedule award, he is entitled to a merit decision on the medical
evidence in connection with this claim. OWCP has not determined his entitlement to a schedule
award for such claimed increased impairment of his right lower extremity. For these reasons, the
March 31, 2011 OWCP decision will be set aside and the case must be remanded to it for
appropriate adjudication.9
CONCLUSION
The Board finds that OWCP improperly adjudicated appellant’s claim for an increased
schedule award as a request for reconsideration.

7

Id.

8

Thomas Burns, 53 ECAB 351 (2002); Arlesa Gibbs, 53 ECAB 204 (2001).

9

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the March 31, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this decision of the Board.
Issued: December 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

